DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims: Claims 1-20 are present for examination.

Priority
Acknowledgment is made for this application filed on 12/18/2019 and claims the benefit of priority from US provisional application 62/781,343 filed on 12/18/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and dependent claims 14 and 15 encompass a limitation of where delivering a genetic material is via polymer-DNA a viral system or CRISPR/Cas9 system. However the specification does not teach how to make or use a genus of structures for the polymer-DNA a viral system or CRISPR/Cas9 system to deliver the genetic material such that a person of ordinary skill can be apprised that genetic material comprising the pathway enzymes can be delivered into the genome in the nucleus of a mammalian cell. 
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

More specifically for example the specification does not teach the structure of the polymer-DNA or a viral system or the structure the CRISP/Cas9 system. For example the specification does not teach if the encoded Cas9 protein cleaves a single strand or cleaves a double strand DNA in the genome of the mammalian host cell. 
Claim 16 states different concentration of genetic material for at least one of the one or more enzyme. However, the specification does not describe how to make or use different concentration of genetic material for said one or more enzymes. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 

Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed. Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus structure of the polymer-DNA or a viral system or the structure the CRISP/Cas9 system.

As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed the structure of the polymer-DNA or a viral system or the structure the CRISP/Cas9 system in the instant claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al (Heterologous Production of Curcuminoids. Microbiol Mol Biol Rev. 2015 Mar; 79(1): 39–60) in IDS) and further in view of Yohei Katsuyama (Production of curcuminoids by Escherichia coli carrying an artificial biosynthesis pathway. Microbiology (2008), 154, 2620–2628) further in view of Berner et al (Genes and Enzymes Involved in Caffeic Acid Biosynthesis in the Actinomycete Saccharothrix espanaensis. J Bacteriol. 2006 Apr; 188(7): 2666–2673 and Yansheng Zhang et al Using Unnatural Protein Fusions to Engineer Resveratrol Biosynthesis in Yeast and Mammalian Cells J. AM. CHEM. SOC. 2006, 128, 13030-13031).
	Instant claim 1 is drawn to "a method of making a curcuminoid in a mammalian cell, the method comprising: expressing one or more enzymes in the mammalian cell, the enzymes being selected from the group consisting of tyrosine ammonia lyase (TAL), 4-coumaroyl-CoA ligase (4CL1), curcuminoid synthase (CUS), diketide-CoA synthase (DCS), curcumin synthase (CURS1), 4-coumarate 3-hydroxylase (C3H), caffeoyl-CoA 3-O-methyltransferase (CCoAMT), and acetyl-CoA carboxylase (ACC); wherein the expressing the one or more enzymes convert a starting material to the curcuminoid.
	It is noted that claim 1 does not specify the starting material. Therefore the starting material can be phenylalanine, tyrosine or any intermediate compound in the pathway of curcuminoid biosynthesis. 
Rodriguez et al teach the production of curcuminoids in C. longa and recombinant production in Escherichia coli using an artificial biosynthetic pathway (see fig. 3 below). 



    PNG
    media_image1.png
    701
    835
    media_image1.png
    Greyscale

Biosynthesis of curcuminoids by recombinant Escherichia coli, using tyrosine and/or phenylalanine as starter substrates that are converted to carboxylic acids by PAL (phenylalanine ammonia lyase). The carboxylic acids, which can also be added directly to the medium, are converted into the corresponding CoA esters by 4CL (4-coumarate-CoA ligase) (top), which is followed by several reactions catalyzed by curcuminoids synthase (CUS) (bottom). Malonyl-CoA is overproduced by ACC (acetyl-CoA carboxylase). 

They also suggest new approaches using metabolic engineering and synthetic biology tools to increase the curcuminoid yield and activity. 
Rodriguez et al teach that before the discovery of diketide-CoAsynthase (DCS) and curcumin synthase (CURS) responsible for the last steps of the curcuminoid pathway in C longa, the prior art for example by Katsuyama et al. taught introducing an artificial biosynthetic pathway in E. coli  to produce curcuminoid. They introduced phenylalanyl ammonia-lyase PAL from yeast which was shown to have TAL activity (thus can use tyrosine as a substrate) and coverts the phenylalanine or tyrosine to cinnamic acid,  4CL from lithspermium erythrorhizon and curcuminoid synthase (CUS) (GenBank accession no. AK109558) from rice into E. coli where the recombinant E. coli was capable of catalyzing synthesis of bisdemethoxycurcumin from two molecules of coumaroyl-CoA (starter substrate) and one molecule of malonyl-CoA (extender substrate). Furthermore, Katasuyama et al teach that cultivation of the recombinant E. coli cells in the presence of tyrosine or phenylalanine, or both, led to production of the curcuminoid bisdemethoxycurcumin, dicinnamoylmethane and cinnamoyl-p-coumaroylmethane.
Another E. coli system carrying 4CL and CUS genes was also used for high-yield production of curcuminoids from exogenously supplemented phenylpropanoid acids: p-coumaric acid, cinnamic acid and ferulic acid with a curcuminoids yield of up to ∼100 mg l−1. Furthermore, this system gave approximately 60 mg curcumin l−1 from 10 g rice bran pitch, an industrial waste discharged during rice edible oil production, as a source of ferulic acid.
Claim 1 is a method of producing any curcuminoid where any one or more of a TAL, 4CL1, CUS, DCS, CURS1, C3H, CCoAMT and ACC are expressed in a mammalian host cell using any starting material. 
Furthermore, Rodriguez et al teach, p-coumaric acid, cinnamic acid, and ferulic acid [1 mM] (phenylpropanoid acids) were directly supplied to test a system with only 4CL, CUS, and ACC genes. They teach that E. coli produced 91 ± 23 mg/liter of bisdemethoxycurcumin, 84 ± 15 mg/liter of dicinnamoylmethane, and 113 ± 22 mg/liter of curcumin (which are curcuminoids). Furthermore, they teach that rice bran pitch which is an industrial waste and is rich in ferulic acid was used for curcumin production. is rich in ferulic acid. Starting with 11 ± 1.4 mg of ferulic acid extracted from 500 mg of rice bran pitch, the E. coli strain engineered by Katsuyama et al., harboring 4CL, CUS, and ACC genes, produced 57 ± 21 mg/liter of curcumin.
Claim 5 is obvious because, Katasuyama et al teach that cultivation of the recombinant E. coli cells in the presence of tyrosine or phenylalanine, or both, led to production of  the curcuminoid, bisdemethoxycurcumin.
Furthermore, given that Katsuyama et al. teaches introducing an artificial biosynthetic pathway in E. coli  to produce curcuminoid. Phenylalanyl ammonia-lyase PAL from yeast which was shown to also have TAL activity and coverts the phenylalanine or tyrosine to cinnamic acid,  4CL from lithspermium erythrorhizon and curcuminoid synthase (CUS) from rice were transformed into E. coli where the recombinant E. coli was capable of catalyzing synthesis of bisdemethoxycurcumin from two molecules of coumaroyl-CoA (starter substrate) and one molecule of malonyl-CoA (extender substrate). Katasuyama et al teach that cultivation of the recombinant E. coli cells in the presence of tyrosine or phenylalanine, or both, led to production of the curcuminoid bisdemethoxycurcumin, dicinnamoylmethane and cinnamoyl-p-coumaroylmethane thus being obvious over claim 6 and 7.
With regards to the combination of pathway enzymes to use Rodriguez et al show the biosynthetic pathways and enzymes required for the production of a desired curcuminoids or intermediates product in fig. 1, 2, 3 and 4. One of ordinary skill in the art would have selected the substrate, enzymes to produce a pathway for producing the desired compound. Therefore the invention of claims 8, 9 and 10 are obvious. 
	Claim 11 is obvious because Rodriguez et al teach depending on the combination pathway enzymes used, different curcuminoids are produced, namely, bisdemethoxycurcumin, demethoxycurcumin, and curcumin see fig 1.
	Claim 12 is obvious because the various genes have to be transformed or transfected in a host cell to express the desired genes necessary for producing the desired curcuminoids.
	Rodriguez et al teach that Berner et al.  concluded that l-tyrosine (and not l-phenylalanine) is converted to p-coumaric acid by sam8, encoding TAL (SeTAL). This is not in accordance with the general phenylpropanoid pathway in plants, but it allows a simpler pathway that can be integrated in the heterologous production of curcuminoids by E. coli. 
	These TAL enzymes that allow p-coumaric acid to be produced without requiring the C4H step, where this enzyme converts cinnamic acid to coumaric acid, are highly advantageous since one can avoid the use of the C4H enzyme, which is not successfully expressed in prokaryotic organisms, thus creating a blockage in the biosynthetic pathways. C4H is a membrane-bound cytochrome P450-dependent hydroxylase, and its expression in bacteria is very challenging due to protein instability and insolubility, as well as the lack of cytochrome P450 reductase activity that is necessary for P450 function (redox partners). After producing coumaric acid, caffeic acid is directly converted by sam5, encoding a 4-coumarate 3-hydroxylase (C3H or Coum3H). C3H can also convert coumaroyl-CoA to caffeoyl-CoA. 
	Moreover, Berner et al. identified sam7, encoding a caffeoyl-CoA ligase (4CL) that catalyzes the ligation of caffeic acid to CoA, leading to caffeoyl-CoA. This route, producing caffeic acid and then caffeoyl-CoA, can be very useful to ultimately produce curcumin since caffeoyl-CoA can be converted in feruloyl-CoA by CCoAOMT (Fig. 1) and curcumin is produced from two molecules of feruloyl-CoA and one of malonyl-CoA.
	With regards to the host cell being a mammalian cell, Rodriguez et al teach that the use of a eukaryote such as S. cerevisiae presents some unique advantages over the use of E. coli for the design and construction of a biosynthetic pathway for the production of curcuminoids. They state that, first, it has a food-grade status (GRAS organism) which allows its use in human nutrition and pharmaceuticals. Furthermore, they state that S. cerevisiae does not lack the posttranslational machinery like E. coli, having intracellular compartments similar to those of plant cells. They further state that membrane proteins such as cytochrome P450 (C4H) would be more adequately expressed in a eukaryotic organism than in a prokaryotic or plants. They teach that overall, the use of a eukaryotic organism like S. cerevisiae to produce curcuminoids would be simpler. Rodriguez does not specifically teach producing curcuminoids in a mammalian host cell  per se. 	However one of ordinary skill would be motivated to use a mammalian cell because mammalian cells have been used to produce intermediate products in the pathway of curcuminoids. For example Zhang et al teach that the resveratrol pathway was introduced into human HEK293 cells, de novo biosynthesis, leading to intracellular accumulation of resveratrol, a compound that is produced from phenyl alanine where PAL and TAL produce trans-cinnamic acid or where tyrosine produces cumaric acid and then to p-coumaryl coA. They engineered an entire plant natural product pathway into a mammalian host. They cloned the TAL (Figure S4) into a mammalian transfection vector under the control of a constitutive CMV promoter. They further cloned the 4CL:: STS fusion gene into another transfection vector that contains a CMV promoter and a neomycin resistance cassette. The two constructs were co-transfected into human HEK293 kidney cells. Both transgenes were highly expressed in the co-transfected cells. They state that introducing the TAL, 4CL, and STS genes into a mammalian cell line leads to de novo resveratrol biosynthesis and that the engineering of a plant metabolic pathway in mammalian cells may provide additional opportunities and applications for medical and pharmaceutical research. 
	Claims 17 and 18 are obvious because fig. 3 clearly teaches addition of malonyl-CoA and ACC. 
	Furthermore claim 19 and 20 would have been obvious to a person of ordinary skill in the art to use mammalian cells to express genes in the pathway of a desired curcuminoid in view of intracellular accumulation of a desired curcuminoid applications for the purpose of medical and pharmaceutical research. 
Therefore at the time of the instant invention, based on the teaching of Rodriguez and Katasuyama et al and Zhang et al, one of ordinary skill would have been motivated to produce a desired curcuminoid in a mammalian cell. Therefor the invention of claims 1-20 would have been prima facie obvious to the person of ordinary skill in the art.

Conclusion: No claims are allowed.

Relevant publications:	 
Rodrigues et al  Production of curcuminoids from tyrosine by a metabolically engineered
Escherichia coli using caffeic acid as an intermediate. Biotechnol. J. 2015, 10, 599–609.

Yohei Katsuyama et al. (Production of curcuminoids by Escherichia coli carrying an artificial biosynthesis pathway Microbiology (2008), 154, 2620–2628).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 11, 2022